McCLELLAN, J.
This action is prosecuted by Rufus Jones as surviving partner of the firm of Jones Brothers. The complaint is in debt on an open account. Defendant, Green, interposed the following plea : “* * * And now comes the defendant and, for plea and answer to the plaintiff’s cause of action, says that she is not indebted to the plaintiff in the form and manner complained of, nor is she indebted to the plaintiff in any amount; and of this she puts herself upon the country.” This plea was filed October 8th, 1892. On October 20th, 1892, the cause was continued by consent. On April 25th, 1893, a *304judgment by default was rendered against the defendant in favor of Jones Brothers, with writ of inquiry.
The defendant having interposed, her plea, it was manifestly erroneous to enter judgment by default against her. — Grigg, Adm’x. v. Gilmer, 54 Ala. 425.
The judgment was also irregular in that it was entered in favor of Jones Brothers, the suit being in the name of Rufus Jones alone as surviving partner of the late firm of Jones Brothers.
Reversed and remanded.